261 F.2d 833
James G. McHENRY et al., Appellants,v.FORD MOTOR COMPANY, Appellee.
No. 13530.
United States Court of Appeals Sixth Circuit.
December 9, 1958.

Appeal from the United States District Court for the Eastern District of Michigan; Ralph M. Freeman, Judge.
Arthur J. Abbott, James G. McHenry, Detroit, Mich., for appellants.
William T. Gossett and Lloyd T. Williams, Jr., Dearborn, Mich., for appellee.
Before ALLEN, Chief Judge, SIMONS, Circuit Judge, and GOURLEY, District Judge.
PER CURIAM.


1
Summary judgment was entered in favor of Defendant-Appellee by the District Court. The cause came on to be heard upon the appeal of Plaintiff-Appellant.


2
The action relates to a claim for damages to real estate adjacent to a reservoir built by appellee. The land where said reservoir was constructed was secured through a deed of Appellant or his predecessor in title. Said instrument conveyed all flowage rights running with the grant and it was specifically understood that a reservoir would be constructed on the premises conveyed.


3
And having been duly considered upon the oral argument and briefs of attorneys and upon the record in the cause, this Court is of opinion that the judgment of the District Court should be affirmed on the basis of the most learned and exhaustive opinion of United States District Judge Freeman, D.C., 146 F. Supp. 896, which considered in detail all issues involved.


4
Affirmed.